February 13, 1998
Dear State Health Official:
The Children's Health Insurance Program (CHIP) was created, with
bipartisan support, to provide health insurance to uninsured children. The
new law contains provisions explicitly designed to ensure that funds are
targeted only to uninsured, and not already insured, children. Some of these
provisions relate to Medicaid, while others are intended to prevent CHIP
from substituting for private coverage. We are writing to provide guidance
on the standards that the Department of Health and Human Services (DHHS)
will use to evaluate State strategies to prevent this type of substitution of
coverage. These strategies are necessary to maximize the use of Federal
dollars and to provide more coverage to children who currently lack health
insurance.
The Potential for Substitution
The potential for substitution of CHIP coverage for private group health
coverage exists because CHIP provides reduced-price coverage that some
individuals and employers currently purchase with their own funds.
Specifically, employers with lower-wage employees could potentially save
money if they stop offering dependent coverage (or if they reduce or
eliminate their contributions for such coverage) and encourage their
employees to enroll their children in the CHIP plan. At the same time,
families that currently are making significant contributions towards
dependent coverage (either through their employer plan or through an
individual plan) could have an incentive to drop their current coverage and
enroll their children in the CHIP plan as long as the benefits would be
comparable and their out-of-pocket costs would be reduced. There also may
be an incentive for States to substitute CHIP for Medicaid coverage, since
CHIP has an enhanced matching rate.
Medicaid Substitution Provisions

Title XXI contains three provisions aimed at preventing CHIP from
substituting for current Medicaid coverage. First, the State plan must include
assurances that the State will coordinate its CHIP program with other public
and private programs, including Medicaid. Second, there are "maintenance
of effort” provisions for Medicaid eligibility. In a State that chooses to create
a non-Medicaid CHIP program, the State cannot adopt income and resource
methodologies for Medicaid children that are more restrictive than those in
effect on June 1, 1997. In a State that chooses to create a Medicaid CHIP
program, children are not eligible for enhanced matching under CHIP if they
would be eligible for Medicaid in their State under the standards in effect on
March 31, 1997. Third, any child who applies for CHIP must be screened for
Medicaid eligibility and, if found eligible, enrolled in Medicaid.
HHS Review of Strategies to Protect Against Substitution of Private
Coverage
The Balanced Budget Act of 1997 requires that States submitting
applications to operate a State program with Federal funding through the
Children's Health Insurance Program (CHIP) include a description of the
procedures to ensure that coverage provided under CHIP does not substitute
for coverage under either Medicaid or private group health plans. DHHS
will review State CHIP plans to determine if the State has included
procedures designed to address any potential substitution concerns. We
believe that there are two distinct cases that need to be addressed: (1)
insurance coverage provided directly through CHIP or Medicaid; and (2)
using CHIP funds to subsidize coverage provided through employersponsored group health plans.
We will apply particular scrutiny to States whose State CHIP programs
furnish coverage through employer-sponsored group health plans because
we believe there is a greater potential for substitution of public for existing
private spending on health insurance in these types of arrangements. First,
we believe that this approach may increase the likelihood that families
currently covered by employer-sponsored plans will seek the publicly
subsidized coverage since these families could get premium assistance while
still remaining in their existing group coverage plan. Many families may be
reluctant to split up their family's health insurance to cover their children

through CHIP, but could be more likely to choose CHIP if they would not
have to disenroll their children from their current plans. Second, employers
with low-wage workers may have incentives to reduce or eliminate their
premium contributions for dependent coverage if the CHIP assistance
replaced that contribution. The Department will review State CHIP plan
submissions as follows:
●

Insurance Coverage Provided Directly through CHIP or Medicaid

States that provide insurance coverage through a children's only
and/or a State plan (as opposed to subsidizing employer-sponsored
coverage) or expand through Medicaid will be required to describe
procedures in their State CHIP plans that reduce the potential for
substitution. The crowd out concerns increase at higher levels of poverty,
and the Department will be applying greater scrutiny in these cases. After a
reasonable period of time, the Department will review States' procedures to
limit substitution. If this review shows that they have not adequately
addressed substitution, the Department may require States to alter their
plans.
● Subsidizing Employer-Sponsored Group Health Plans
States that use CHIP funds to subsidize employer-sponsored group health
plans should incorporate provisions in their State CHIP plan that are
substantially equivalent to each of the following five provisions. We will
work with States that have other methods to prevent crowd out to ensure that
they are substantially equivalent to these requirements.
1.
To ensure that coverage is targeted to children in families that
previously were unable to afford dependent coverage, children in a
family will not be eligible for subsidies through an employersponsored group health plan if the family had employer-sponsored
group coverage for these children within the previous six months.
States will have the option to require a longer period of uninsurance,
but that period could not exceed 12 months. Exceptions would be
allowed if the prior coverage was involuntarily terminated (by other
than a current employer). Newborns who are not covered by
dependent coverage would not be subject to any such waiting period.

2.
To discourage employers from lowering their existing
contributions for dependent coverage, States only will be permitted to
make subsidies available for the purchase of dependent coverage
through employer-sponsored group health plans in cases where the
employer contributes at least 60 percent of the cost of family
coverage, which is the median employer contribution nationwide. We
can consider a somewhat lower level if States have additional
provisions to limit employers ability to lower contribution levels. For
ease of administration, the State may establish a minimum dollar
employer contribution or some other method that is equivalent to the
60 percent requirement to assure that employers continue to pay a
meaningful share of the costs in these programs.
3.
To ensure that the provision of child health assistance through
employer-sponsored group health plans is cost effective and that the
State is not inappropriately subsidizing coverage for the adults in a
family, a State's payment for a child enrolled in an employersponsored group health plan can be no greater than the payment that
the State would make for the child if they were enrolled in a separate
CHIP plan offered by the State (or in Medicaid if appropriate). If the
State subsidizes children's coverage only, there is no need for a State
to seek a family coverage waiver under Section 2105(c)(3). If the
State intends to cover any adults, however, the State must seek a
waiver under this section.
4.
To promote cost effectiveness, families electing to receive child
health assistance through an employer-sponsored group health plan
will be required to apply for the full premium contribution available
from the employer. This contribution will reduce the CHIP
contribution toward the premium.
5.
To demonstrate cost effectiveness, the State will be required to
collect information and conduct an evaluation that examines the
amount of substitution (if any) that has occurred under the program
and the effect of these provisions on access to the program. States
must assess the prior insurance coverage of enrolled children.
Information on prior coverage can be obtained through the enrollment
process, separate studies of CHIP enrollees, or other means that
reliably gather information about prior health insurance status. To
determine the level of substitution, States are encouraged to analyze

the number of families who choose to enroll in CHIP who might have
retained or bought private insurance had they not received CHIP
funding for employer-sponsored insurance. States will conduct this
evaluation within a specified time period. Based on the State
evaluations, the Department will reevaluate its position on these
requirements for States that subsidize employer-sponsored group
health plans.
States that choose to subsidize children's coverage through employersponsored group health plans would report in their State Child Health
Plan their compliance with these guidelines. Including this
information in the Plan will be deemed as meeting the requirement in
the law that insurance provided under the State child health plan does
not substitute for coverage under group health plans.
Summary
This guidance is intended to contribute to our national goal that CHIP
provides coverage to uninsured
children rather than children who are already covered.

Sincerely,

Sally K. Richardson
Director
Center for Medicaid and State Operations
Health Care Financing Administration

Claude Earl Fox, M.D., M.P.H.
Acting Administrator
Health Resources and Services Administration

All HCFA Regional Offices
All PHS Regional Offices

HHS Regional Directors

Ms. Lee Partridge - American Public Welfare
Association
Ms. Jennifer Baxendell - National Governor's
Association
Ms. Joy Wilson - National Conference of State
Legislatures
Brent Ewig - Association of State and Territorial
Health Officials
Mary Beth Senkewicz - National Association of
Insurance Commissioners

